OFI Global Asset Management, Inc. 225 Liberty Street, 11 th Floor New York, New York 10281-1008 September 14, 2015 VIA EDGAR Securities and Exchange Commission treet NE Washington, DC 20549 Re: Oppenheimer Global Multi-Asset Growth Fund (333-203796; 811-23052) Filing XBRL Data Related to Material Filed Under Rule 497 To the Securities and Exchange Commission: An electronic ("EDGAR") filing is transmitted herewith pursuant to rule 497 under the Securities Act of 1933, as amended (the "Securities Act"), on behalf of Oppenheimer Global Multi-Asset Growth Fund (the "Registrant"). This filing contains exhibits of interactive data related to certain risk/return summary information that was filed pursuant to Rule 497 on September 1, 2015 (SEC Accession No.0000728889-15-001226), in connection with the Registrant’s Pre-Effective Amendment #1 that went effective on August 19, 2015. The Securities and Exchange Commission Staff is requested to address any comments or questions you may have on this filing to the undersigned at: Taylor V. Edwards Vice President & Senior Counsel OFI Global Asset Management, Inc. 225 Liberty Street, 11 th Floor
